Citation Nr: 1812617	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  07-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate rating for left lower extremity radiculopathy associated with the low back disability.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been transferred to the RO in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Travel Board hearing.  A transcript of this hearing is of record.

By way of procedural background, in June 2017, the Board denied an initial rating in excess of 20 percent for left shoulder impingement or adhesive capsulitis prior to December 1, 2011, and in excess of 30 percent thereafter, and denied an initial rating in excess of 20 percent for a low back strain.  The issues of entitlement to separate ratings for lower extremity radiculopathy associated with the low back disability and entitlement to a TDIU were remanded by the Board for further development.  

Thereafter, the RO granted a separate rating for right lower extremity radiculopathy in a December 2017 rating decision.  The Veteran has not disagreed with the rating or effective date assigned for this disability; as such, the Board finds that this issue is no longer on appeal.  A supplement statement of the case issued in December 2017 denied the Veteran's claims for left lower extremity radiculopathy and a TDIU; accordingly, those issues have been returned to the Board for consideration. 

The issue of entitlement to an extraschedular TDIU prior to May 2, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has already been assigned a separate compensable rating for right lower extremity radiculopathy; there is no objective clinical evidence showing a diagnosis of left lower extremity radiculopathy.

2.  As of May 2, 2014, the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating for left lower extremity radiculopathy have not been met.  38 U.S.C.  §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.120, 4.124a, 4.71a, Diagnostic Code 8520 (2017).

2.  The criteria for entitlement to TDIU have been met beginning May 2, 2014. 
38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Left Lower Extremity Radiculopathy

As noted in the Introduction section above, the RO granted a separate rating for right lower extremity radiculopathy in a December 2017 rating decision.  The Veteran has not disagreed with the rating or effective date assigned for this disability; as such, the Board finds that this issue is no longer on appeal.  Accordingly, the Board will address whether a separate rating for a neurological impairment is warranted pertaining to the left lower extremity.

In this regard, the Board must consider whether separate compensation is warranted for neurological symptoms, which includes radiculopathy.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Radiculopathy is generally rated under Diagnostic Code 8520 for paralysis or incomplete paralysis of the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

At a May 2014 VA examination, the Veteran reported chronic back pain and associated numbness down his legs.  He said he had flare-ups of pain every two weeks lasting for approximately two weeks.  Upon objective evaluation, the VA examiner noted that reflexes and sensory examination results were normal.  His straight leg test was negative.  The examiner specifically indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was further noted that there was no MRI evidence that the Veteran's claimed radicular pain was related to his normal spine x-rays.

A private treatment record dated in August 2014 from the Scott & White Medical Center shows an assessment of radiculopathy with "unusual bilateral pain" that was found to be "consistent with sciatic nerve irritation."  No objective findings or specific diagnosis of left leg radiculopathy was noted.  

Pursuant to the Board's most recent remand, the Veteran underwent another VA spine examination in July 2017.  During the evaluation, the Veteran reported that standing longer than 15-20 minutes would cause his back to ache and sometimes caused pain and discomfort to the right thigh.  Upon examination, the examiner indicated that the sensory examination of the Veteran's lower extremities was normal.  Straight leg raise was negative bilaterally.  Regarding radiculopathy, the Veteran had mild paresthesia to the right lower extremity, but none to the left.  A diagnosis of mild radiculopathy to the right lower extremity was noted.  There was no diagnosis of radiculopathy as it pertained to the left lower extremity.  

Upon review of the lay and medical evidence of record, the Board finds that, given the lack of any objective findings or diagnosis of left leg radiculopathy and the Veteran's statements in the most recent July 2017 VA examination (noting that his back aches sometimes caused pain and discomfort to the right thigh), a separate compensable rating under DC 8520 for left lower extremity radiculopathy is not warranted

Laws and Analysis for TDIU

The Veteran filed a claim for TDIU in May 2012.  The record reflects that the Veteran has been unemployed since 2006.  The Veteran contends that he is totally disabled by reason of his service-connected disabilities.  See VA Form 21-8940.  

TDIU is warranted when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.
If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system, such as orthopedic system, are considered to be one disability.  Id. 

Beginning May 2, 2014, the Veteran was in receipt of a 30 percent rating for a left shoulder disability; a 20 percent rating for a lumbar spine disability; a 10 percent rating for a right knee disability; a 10 percent rating for hypertension; a 10 percent rating for right hemicolectomy; a 10 percent rating for a left elbow disability; a 10 percent rating for a painful scar; and noncompensable ratings for Achilles tendonitis, residual of a finger fracture, bunionectomy, erectile dysfunction, BPH, tinea pedis, plantar warts, and bilateral hearing loss. 

The Board finds that the Veteran's left shoulder, lumbar spine, and right knee disabilities may be considered orthopedic disabilities for the purposes of establishing one disability rated at least 40 percent under 38 C.F.R. § 4.16 (a). Consistent with this ruling, the Board finds that the Veteran meets the schedular criteria for a TDIU rating from May 2, 2014 as he had additional disabilities to bring the combined rating to 70 percent.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities precluded all forms of substantially gainful employment as of May 2, 2014.

The evidence includes a May 2014 VA audiology examination.  The examiner indicated that the Veteran's hearing loss resulted in intermittent difficulty clearly understanding speech in groups when he could not see the speaker's face.  The examiner specifically noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.

During a May 2014 VA shoulder examination, the examiner noted that the Veteran's shoulder disability impacted his ability to work.  Specifically, the Veteran was unable to lift his left arm/shoulder overhead due to pain.  He was also unable to lift and carry with his left arm/shoulder.

In a May 2014 VA thoracolumbar spine examination, the examiner noted that the Veteran had pain with bending, lifting, carrying, and also with walking or standing for extended periods of time.  These limitations were noted to impact his ability to work.  

In a May 2014 VA knee examination, the examiner indicated that the Veteran had knee pain with walking, standing, and also when sitting for prolonged periods of time.  These limitations were noted to impact his ability to work.  

In a July 2017 VA spine examination, the examiner indicated that the Veteran's lumbar spine disability impacted his ability to work in that he was limited in bending, lifting heavy objects from bent position, walking longer than 100 yards without rest, and sitting longer than 15-20 minutes in one position.

The Board finds that, when reviewed together, the VA examinations discussed above demonstrate that the Veteran would be unable perform his past job in maintenance due to severe limitations with bending, lifting, carrying, and walking for prolonged periods of time.  Further, the evidence demonstrates that he would be  unable to secure or follow a substantially gainful sedentary occupation.  In this regard, the Veteran's hearing loss would reasonably make a sedentary or office job highly unlikely-e.g., the Veteran would have difficulty using the telephone or communicating with co-workers.  Further, the May 2014 VA knee examination, indicated that the Veteran had knee pain with walking, standing, and also when sitting for prolonged periods of time.  In the July 2017 VA spine examination, the examiner similarly indicated that the Veteran's lumbar spine disability impacted his ability to work in that he was limited in walking longer than 100 yards without rest, and sitting longer than 15-20 minutes in one position.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful physical or sedentary occupation.  See 38 U.S.C.
§ 5107 (b); 38 C.F.R. § 3.102.  A TDIU is warranted beginning May 2, 2014.  


ORDER

A separate rating for left lower extremity radiculopathy is denied.

A TDIU is granted beginning May 2, 2014.


REMAND

Remand is necessary to refer, for extraschedular consideration, the Veteran's TDIU claim for the rating period on appeal prior to May 2, 2014.

The Board notes that prior to May 2, 2014, the Veteran's service-connected disabilities, when combined, were rated as only 60 percent disabling.  Thus, prior to May 2, 2014, the Veteran did not meet the minimum schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16 (a).

However, 38 C.F.R. § 4.16 (b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU award for the appeal period prior to May 2, 2014.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the TDIU claim for the rating period on appeal prior to May 2, 2014, remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before returning the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


